Citation Nr: 0020001	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-43 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral and 
lower thoracic strain, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This appeal is before the Board of Veterans' Appeals (Board) 
from July 1995 and September 1996 determinations of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's file was subsequently 
transferred to the Jackson, Mississippi RO.

In May 1998 the Board, in pertinent part, remanded the above 
issue for further development, and it has since been returned 
for further appellate review.  

In October 1998 the RO determined that the veteran was not 
competent to handle the disbursement of funds.  The veteran's 
spouse was made a fiduciary on to handle his benefits on his 
behalf.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a hearing before 
a travel Member of the Board on his January 1996 substantive 
appeal.  In June 2000 the veteran was requested to clarify 
whether he still wanted to attend a hearing, and which type 
he would like to attend.  It advised him that if he did not 
respond, it would be assumed that he still wanted a hearing 
before a Member of the Board.  

In July 2000, the veteran and his spouse (his fiduciary) 
specifically responded that a hearing before a Member of the 
Board at the RO was desired.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands the issue of 
entitlement to an increased evaluation for a lumbosacral and 
lower thoracic strain to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


